Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.                               May 01 2014, 8:56 am




APPELLANT PRO SE:

JOHN LANE
New Castle, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE THE MARRIAGE OF:                             )
                                                   )
JOHN LANE,                                         )
                                                   )
       Appellant/Respondent,                       )
                                                   )
               vs.                                 )     No. 49A02-1308-DR-698
                                                   )
LEISA LANE,                                        )
                                                   )
       Appellee/Petitioner.                        )


                      APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Patrick L. McCarty, Judge
                             Cause No. 49D03-1302-DR-7769


                                           May 1, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                          Case Summary

       In June 2013 the Marion Superior Court granted Leisa Lane’s (“Leisa”) petition

for dissolution of her marriage to John Lane (“Lane”) and entered a dissolution decree

dividing their property. After the thirty-day window to appeal the dissolution decree had

passed, Lane filed a motion for relief from judgment claiming that he had not received

notice of the dissolution decree as required by Indiana Trial Rule 72. The trial court

denied Lane’s motion, and Lane appealed.

       Lane, incarcerated and proceeding pro se, makes a number of arguments on

appeal, but we address only one: whether the trial court erred by denying Lane’s motion

for relief from judgment. Because there is no notation in the trial court’s chronological

case summary (CCS) indicating that a copy of the dissolution decree was provided to

Lane, we conclude that the trial court erred by denying Lane’s motion. We reverse.

                                    Facts and Procedural History

        After being in a relationship for many years, the parties married in January 1998.1

Later that year, Lane began serving a fifty-year sentence in the Department of

Correction.2

       Leisa filed for divorce in February 2013. The trial court held a final hearing in

May 2013, and Lane, proceeding pro se, appeared by phone from prison. On May 30,

2013, the trial court granted Leisa’s petition for dissolution and entered a dissolution

decree dividing the parties’ property. See Appellant’s App. p. 27-29. The CCS shows

       1
           They have no children.
       2
         Lane was convicted of Class B felony rape and Class D felony criminal confinement in 1993.
He later sought post-conviction relief, which the trial court granted, but this Court reinstated his
convictions in 1998. State v. Lane, 694 N.E.2d 793 (Ind. Ct. App. 1998) (Table), trans. denied.
                                                 2
that Leisa’s attorney received notice of the dissolution decree, but it does not indicate that

Lane did.

       Two weeks later Lane filed several new motions, including a motion to compel

Leisa to participate in marital counseling and a request for additional discovery. See id.

at 2 (CCS). The trial court denied Lane’s motions as moot. See id. at 31. In July 2013

Lane filed a motion for relief from judgment. Id. at 5. The motion and accompanying

affidavit alleged that Lane had not received notice of the dissolution decree as required

by Indiana Trial Rule 72. Id. at 5-6. Lane argued that this lack of notice had deprived

him of his right to appeal the dissolution decree. Id. at 6. The trial court denied Lane’s

motion for relief from judgment without a hearing. Id. at 4.

       Lane now appeals.

                                 Discussion and Decision

       Lane makes a number of arguments on appeal, but we address only one: whether

the trial court erred by denying Lane’s motion for relief from judgment.

       Leisa has not filed an appellee’s brief. Under that circumstance, we do not

undertake to develop the appellee’s arguments. Branham v. Varble, 952 N.E.2d 744, 746

(Ind. 2011).    Rather, we will reverse upon an appellant’s prima facie showing of

reversible error. Id.

       Lane’s motion for relief from judgment was premised on Indiana Trial Rule 72.

Trial Rule 72(D) imposes two duties on clerks of court. First, “[i]immediately upon the

entry of a ruling upon a motion, an order or judgment” the clerk must mail a copy of the

entry to each of the parties. Second, the clerk must make a record of such mailing. The


                                              3
CCS constitutes that record. See Collins v. Covenant Mut. Ins. Co., 644 N.E.2d 116, 117

(Ind. 1994). Trial Rule 72(E) provides:

       Lack of notice, or the lack of the actual receipt of a copy of the entry from
       the Clerk shall not affect the time within which to contest the ruling, order
       or judgment, or authorize the Court to relieve a party of the failure to
       initiate proceedings to contest such ruling, order or judgment, except as
       provided in this section. When the mailing of a copy of the entry by the
       Clerk is not evidenced by a note made by the Clerk upon the Chronological
       Case Summary, the Court, upon application for good cause shown, may
       grant an extension of any time limitation within which to contest such
       ruling, order or judgment to any party who was without actual knowledge,
       or who relied upon incorrect representations by Court personnel. Such
       extension shall commence when the party first obtained actual knowledge
       and not exceed the original time limitation.

(emphasis added).

       Notably, Lane filed a Trial Rule 60(B) motion for relief from judgment—not a

Trial Rule 72(E) motion for extension of time. Our Courts have held that Trial Rule

72(E) is the exclusive method by which a litigant may seek to extend the time to file a

notice of appeal.    See In re Sale of Real Prop. with Delinquent Taxes or Special

Assessments, 822 N.E.2d 1063, 1068-70 (Ind. Ct. App. 2005) (citing Collins, 644 N.E.2d

at 116), trans. denied. But where a Trial Rule 60(B) motion clearly indicates that the

basis for the motion is lack of notice under Trial Rule 72(E), we have treated the motion

as a Trial Rule 72(E) motion, noting our preference for substance over form. See id.

Here, although captioned as a motion for relief from judgment under Trial Rule 60(B),

Lane clearly requested that the trial court extend the time to appeal due to Lane’s lack of

notice of the dissolution decree.    See Appellant’s App. p. 5 (“[T]his Court entered

Judgment without giving [Lane] proper notice in violation of Indiana Trial Rule 72(D)

which states . . . .”), 7 (“[Lane] is further prejudiced from the Court Clerk’s error by the

                                             4
denial of his constitutional right to appellate review.”). Therefore, we will treat Lane’s

motion as a Trial Rule 72(E) motion for extension of time.

       Trial Rule 72(E) applies where the CCS does not contain evidence that a copy of

the trial court’s order was sent to each party. Collins, 644 N.E.2d at 117-18. We review

a trial court’s ruling concerning Trial Rule 72(E) for an abuse of discretion. Atkins v.

Veolia Water Indianapolis, LLC, 994 N.E.2d 1287, 1288 (Ind. Ct. App. 2013). A trial

court abuses its discretion when its decision is clearly against the logic and effect of the

facts and circumstances or when the trial court has misinterpreted the law. Id.

       In this case, the CCS entry corresponding to the dissolution decree reads:


     06/03/2013   Summary Decree of Dissolution of Marriage
                  NOTICE PICKED UP BY K. KOSKI. PLACED IN ORDER BOOK.
                  Order Signed: 05/30/2013



Appellant’s App. p. 2. The entry indicates that Leisa received notice of the decree via

“K. Koski,” her attorney, but it does not indicate that notice was mailed or otherwise

provided to Lane. Notably, there are entries elsewhere in the CCS indicating that both

parties received notice of other orders. See id. at 2-3. Because there is no notation in the

above CCS entry indicating that a copy of the dissolution decree was provided to Lane,

the trial court should have granted Lane’s motion for an extension of time to appeal the

dissolution decree. See Markle v. Ind. State Teachers Ass’n, 514 N.E.2d 612, 614 (Ind.

1987) (Trial Rule 72(E) relief appropriate where mailing of notice was evidenced in

docket only by handwritten note with names of attorneys); see also Gable v. Curtis, 673
N.E.2d 805, 808 (Ind. Ct. App. 1996) (Trial Rule 72(E) relief appropriate where CCS

showed party had provided clerk new address and notice sent to old address had been

                                                    5
returned to clerk as insufficiently addressed). We conclude that Lane has made the

required prima facie showing of reversible error. Branham, 952 N.E.2d at 746.

        The remainder of Lane’s appellate brief is devoted to challenging the sufficiency

of the evidence underlying the dissolution decree,3 but that issue is not before us—Lane

is only appealing the denial of his request for an extension of time to appeal the

dissolution decree.4 However, our decision today effectively rewinds the clock and

allows Lane to appeal the dissolution decree.                Because Lane lacked notice of the

dissolution decree—and therefore should have prevailed on the merits of his motion—we

remand this case to the trial court; and Lane may file a notice of appeal from the

dissolution decree with the Clerk of this Court within thirty days of this opinion being

certified.

        Reversed.

NAJAM, J., and BROWN, J., concur.




        3
          A sufficiency-of-the-evidence review requires the transcript from the May 30, 2013 final
hearing, which is not part of the appellate record in this case.
        4
          Lane also references other motions that were denied by the trial court, but those motions are not
before us. Lane appeals the denial of his motion for relief from judgment, see Appellant’s App. p. 48
(notice of appeal), and we address that issue only.
                                                    6